Title: To James Madison from Richard Peters, 4 March 1823
From: Peters, Richard
To: Madison, James


        
          Dear Sir
          Belmont March 4th. 1823.
        
        I received with great pleasure your letter of the 22d Feby, not for any polite expressions it contains, so much as the gratification I enjoy when I see the hand writing I have been accustomed to be familiar with, in olden times, & days of tribulation. So few of us remain, of those who bore the burthens, & encountered the dangers of those times & days; & so dispersed in distant sections of our country; that it seems like epistolary communications wit the shades of departed friends. I see no alteration in your writing; from which I conclude your corporeal system is yet in vigour. Our old friend Mr. J. Adams, who favours me, now & then, with a letter, cannot legibly write his name. But he is much further advanced in his journey to “that bourn from which no traveller returns,” than either of us. I do not perceive decay of mental faculties. He sometimes reminds me of conversations & events, in dreary moments of difficulty, which rouse reminiscences more pleasurable now, than they were in the lowering periods when they occurred. How we passed cheerfully thro’ the portentous scenes we constantly encountered, now is unaccountable to myself; & as they are unknown to the present generation, most of the details will die with the few

remaining actors who played the parts assigned them. It was fortunate for me, that I had a constitutionally gaseous mind, which difficulties seemed to render more elastic; & this light propensity supplied the place of Philosophy & Fortitude, at times when both were set at defiance. I believe few, if any of us, kept diaries of rapidly passing events, which now would be a treat both to ourselves, & to those who now, at their ease, write Biographies & Histories, at hazard. But we were all too busily engaged to write down occurrences which succeeded one another so quickly, that the past was forgot in the enjoyment or pressure of the present. Events, both fortunate & adverse, came so unexpectedly, that no calculation could be made from the past or present, of what would happen in future. Deep thinking & sober reasoning would often have led to despair; & too fond expectation to disappointment. Inflexible perseverance, under the smiles of a beneficent providence, with unabating hope, brought us thro’ all difficulties & disasters; & here we are, in comparatively high prosperity, as complaining & discontented, as if real misery existed. Whereas we are only checked in a too violent career, which compels us to sober reflexion & calculation in our future progress. Festina lente is a wise, but unpalatable maxim, in ardent pursuits.
        I am sorry I mistook your intention in sending me the Resolutions of your Albermarle Society. My views are generally national, on the subject of them. I consolidate the interests of Agriculturists peculiarly; & consider them as one family. Sectional or State locality seldom enter my mind. With this habit of thinking, I overlooked the fact, that any official communication was only intended for Virginia Societies. But I have done no injury to the good cause, & it is too late to explain my mistake in the Address; which I ran off currente calamo; & pronounced merely to keep up a custom. I am glad that this peccadillo excepted, it meets your approbation. I am too old to write fashionable essays, & must content myself if I avoid censure; not aiming at Applause.
        Near the close of my 79th. year, I am favoured with perfect health, without which life is a burthen. Whether I have or not the mens sana in corpore sano, I cannot myself determine. In the retrospect of the hazards we encountered, to lay the foundation of the unforeseen state of things our country presents; I feel the most ardent gratitude to the Giver of every good & perfect gift. What inexplicable delight we should have experienced could we have prophecied the present wide spread prosperity; achieved in so short a period! In other countries, Ages would have passed away, before such a phenomenon could have been exhibited. We should not have suffered the uneasy dream of State jealousies, local interested rivalry, or personal malignity, to intrude on the Pisgah vision. Accept of my best wishes for your health & happiness; & believe me sincerely & truly yours,
        
          Richard Peters
        
       